Citation Nr: 1636898	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Service connection for chronic obtrusive pulmonary disorder.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran and his spouse testified at a July 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to clarify the Veteran's treatment history and obtain private and VA treatment records referenced at the July 2016 hearing.  The Veteran reported that he had been receiving treatment at the VA Community-Based Outpatient Clinic (CBOC) in Brick, New Jersey for "five or six years."  The VA records currently associated with the claims file may be incomplete, as they only include treatment in September 2011 and January 2013 through June 2014.  Thus, the AOJ should obtain complete treatment records, including the periods for which records are not current associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, it appears some private records still need to be associated with the claims file.  The Veteran testified at the July 2016 hearing that he currently sees a primary care provider, Dr. G., every two to six months.  It is unclear whether Dr. G. is a VA physician or a private physician.  Furthermore, the Veteran testified that he has seen "[t]he same two people" "since shortly after ETS."  Testimony that followed appeared to state that this treatment had been with Ocean Pulmonology Associates, however the earliest treatment record from Ocean Pulmonology Associates currently in the claims file dates from 2010.  It is unclear whether the treatment immediately received after service came from Ocean Pulmonology Associates or other providers.  Thus, the Veteran should be given an opportunity to clarify what treatment he has received since service and provide those records or authorize VA to attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

 Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify the dates of all VA treatment received.  Regardless of the Veteran's response, the AOJ must attempt to obtain all pertinent VA treatment records from treatment at the CBOC in Brick, New Jersey, including the period five to six years prior to the July 2016 hearing.  

In addition, give the Veteran an opportunity to identify or submit any additional pertinent non-VA evidence in support of his claim, to include records of treatment immediately following service, records from Ocean Pulmonary Associates prior to 2010, and records from the Veteran's primary care provider (Dr. G.).  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




